COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-10-00523-CR


JASON DALE HOLDER                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------


      Jason Dale Holder pled guilty to aggravated assault with a deadly weapon

in exchange for a sentence of four years= confinement.          The trial court=s

certification of appellant=s right of appeal states that this is Aa plea-bargained

case and the defendant has NO right of appeal.@         We did not receive any

response to our inquiry into this court’s jurisdiction. Accordingly, because the


      1
       See Tex. R. App. P. 47.4.
trial court’s certification indicates that there is no right of appeal, we dismiss the

appeal. See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f); Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006).


                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 10, 2011




                                          2